Instrument Prepared By And

When Recorded Return To:

Bryan Cave LLP

One Atlantic Center, 14th Floor

1201 W. Peachtree Street, NW

Atlanta, GA  30309-3488

Attention: Johnny D. Latzak, Jr., Esq.

 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE.




ASSIGNMENT OF RENTS AND LEASES







THIS ASSIGNMENT OF RENTS AND LEASES (“Assignment”) is made and entered into as
of _____________, 2014 by HARTMAN BENT TREE GREEN, LLC, a Texas limited
liability company (“Assignor”), with the address of c/o Hartman Short Term
Income Properties XX, Inc., 2909 Hillcroft, Suite 420, Houston, Texas 77057, for
the benefit of SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation
(“Assignee”), with the address of c/o Voya Investment Management LLC, 5780
Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349.




WITNESSETH:




WHEREAS, Assignor has executed and delivered to Assignee a Promissory Note dated
on or about this same date in the original principal amount of EIGHT MILLION
FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($8,400,000.00) (the “Note”),
performance of which is secured, among other things, by a Deed of Trust,
Security Agreement, Financing Statement and Fixture Filing (the “Mortgage”),
which Mortgage encumbers certain real estate described in Exhibit “A”, attached
hereto and hereby made a part hereof, and improvements thereon (together, the
“Premises”); and





[ASSIGNMENT OF RENTS AND LEASES]

Voya No. 29056




--------------------------------------------------------------------------------

WHEREAS, as a condition to Assignee’s obligation to make the loan evidenced by
the Note and secured by the Mortgage (and any extensions and/or modifications
thereof) and made pursuant to or in connection with and secured by other
documents, including, but not limited to, any financing statements naming
Assignor as debtor and Assignee as secured party (this Assignment, the Note, the
Mortgage, that certain Loan Agreement dated of even date herewith by and between
Assignor and Assignee, and such other documents are sometimes hereinafter
collectively referred to as the “Loan Documents”), Assignor has agreed to
absolutely and uncon­ditionally assign to Assignee all of Assignor’s rights
under and title to various leases affecting the Premises, including Assignor’s
rights in and title to the rents therefrom, subject only to the terms and
conditions herein set forth.




NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable considera­tion, the receipt and sufficiency of which are hereby
ack­nowledged, and intending to be legally bound, Assignor hereby agrees as
follows:




1.

Assignment of Leases.  Assignor hereby presently assigns, transfers, grants,
bargains, sells and conveys unto Assignee, its successors and assigns, all
leasehold estates of Assignor, as lessor, and all right, title and interest of
Assignor in, to and under all existing and future leases, subleases, license
agreements, concessions, tenancies and other use or occupancy agreements,
whether oral or written, covering or affecting any or all of the Premises and
all agreements for any use of, all or any part of the Premises, the buildings,
fixtures and other improvements located thereon (“Improvements”), and all
extensions, renewals and guaranties thereof and all amendments and supplements
thereto (collectively, the “Leases”), including without limitation the
following:




(a)

any and all rents, revenues, issues, income, royalties, receipts, profits,
contract rights, accounts receivable, general intangibles, and other amounts now
or hereafter becoming due to Assignor in connection with or under the Leases
(whether due for the letting of  space, for services, materials or installations
supplied by Assignor or for any other reason whatsoever), including without
limitation all “Rents” as defined in Chapter 64 of the Texas Property Code and
all insurance, tax and other contributions, insurance proceeds, condemnation
awards, damages following defaults by tenants under the Leases (“Tenants”), cash
or securities deposited by Tenants to secure performance of their obligations
under the Leases, and all other extraordinary receipts, and all proceeds
thereof, both cash and non-cash (all of the foregoing being hereinafter
collectively called the “Rents”) and all rights to direct the payment of, make
claim for, collect, receive and receipt for the Rents;




(b)

all claims, rights, privileges and remedies on the part of Assignor, whether
arising under the Leases or by statute or at law or in equity or otherwise,
arising out of or in connection with any failure by any Tenant to pay the Rents
or to perform any of its other obligations under its Lease;




(c)

all rights, powers and privileges of Assignor to exercise any election or option
or to give or receive any notice, consent, waiver or approval under or with
respect to the Leases; and




(d)

all other claims, rights, powers, privileges and remedies of Assignor under or
with respect to the Leases, including without limitation the right, power and
privilege (but not the obligation) to do any and all acts, matters and other
things that Assignor is entitled to do thereunder or with respect thereto.




2.

Purpose of Assignment; Security.  This Assignment is made for the purpose of
securing Assignor’s full and faithful (a) payment of the indebtedness (including
any extensions or renewals thereof) evidenced by the Note, (b) payment of all
other sums with interest thereon becoming due and payable to Assignee under the
provisions of the Mortgage or any other Loan Documents, and (c) performance and
discharge of each and every term, covenant and condition contained in the Note,
Mortgage, or any of the other Loan Documents.  This Assignment is intended to be
a present assignment and security interest in all Rents pursuant to Chapter 64
of the Texas Property Code and Assignee shall have all rights and remedies
available to it at law or in equity, including, without limitation, all rights
and remedies available to Assignee under said Chapter 64, subject to Assignee’s
compliance with said Chapter 64.




3.

Assignor’s Covenants.  Assignor covenants and agrees with Assignee as follows:



(a)

That the sole ownership of the entire lessor’s interest in the Leases and the
Rents is, and as to future Leases shall be, vested in Assignor, and that
Assignor has not, and shall not, perform any acts or execute any other
instruments which might prevent Assignee from fully exercising its rights under
any of the terms, covenants and conditions of this Assignment.




(b)

That the Leases are and shall be valid and enforce­able against the respective
lessees thereunder in accordance with their terms and have not been altered,
modified, amended, terminated, cancelled, renewed or surrendered nor have any
Rents thereunder been collected more than one month in advance nor have any of
the terms and conditions thereof been waived in any manner whatsoever except as
approved in writing by Assignee or as permitted in the Mortgage.




(c)

That none of the Leases entered into prior to the date hereof, unless such Lease
is by its express terms subordinated to the Mortgage, shall be altered,
modified, amended, terminated, cancelled, extended, renewed or surrendered, nor
any term or condition thereof waived, nor shall Assignor consent to any
assignment or sub­letting by any lessee thereunder without the prior written
approval of Assignee.  Notwithstanding the above, in no event shall any Lease
for which Assignee has executed a subordination, non-disturbance and attornment
agreement be altered, modified, amended, terminated, cancelled, extended,
renewed or surrendered, nor any term or condition thereof waived, nor shall
Assignor consent to any assignment or subletting by any lessee thereunder,
without the prior written approval of Assignee.  Under no Lease will any Rents
be abated or collected more than one month in advance.




Without in any way limiting the requirement of Assignee’s prior written approval
hereunder, any sums received by Assignor in consideration of any termination (or
release or discharge of any lessee) of any Lease shall be held by Assignee and,
provided no Event of Default (as hereinafter defined) exists, made available to
Assignor for the payment of tenant improvement costs and leasing commissions to
re-let the applicable vacated space and any such sums received by Assignor shall
be held in trust by Assignor for such purpose.  Any such amounts which are not
used to pay tenant improvement costs and leasing commissions in connection with
the re-letting of such space within a reasonable period of time after the
receipt thereof shall be applied by Assignee, without the payment of any
otherwise applicable Prepayment Premium (as defined in the Note), to reduce the
then outstanding principal amount of the Indebtedness (as is defined in the
Mortgage).




(d)

That, to the best of Assignor’s knowledge, there are no defaults now existing
under any of the Leases and there exists no state of facts which, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Leases.




(e)

That Assignor shall give prompt notice to Assignee of any written notice
received by Assignor claiming that a default has occurred under any of the
Leases on the part of the Assignor, together with a complete copy of any such
notice.




(f)

That Assignor will not permit any Lease to become subordinate to any lien other
than the lien of the Mortgage.




(g)

That there shall be no merger of the Leases, or any of them, by reason of the
fact that the same person may acquire or hold directly or indirectly the Leases,
or any of them, as well as the fee estate in the Premises or any interest in
such fee estate.




4.

Absolute Assignment/License to Collect Rents.  This Assignment is entered into
for the purpose of absolutely assigning the Leases and the Rents to Assignee as
additional collateral for the loan evidenced by the Note and such Assignment is
choate on the date hereof.  Notwithstanding the foregoing, so long as no uncured
Event of Default, as hereinafter defined, shall exist, Assignor shall have a
license, terminable by the Assignee upon any Event of Default, to collect the
Rents accruing from the Premises on or after, but in no event more than one (1)
month in advance of, the respective dates set forth in the Leases on which the
Rents become due (provided that in no event shall Assignor be permitted to enter
into any Lease which makes rent due earlier than one (1) calendar month in
advance of the current month (except for the last month’s rent or security
deposit)), and to hold the Rents as a trust fund for the uses and purposes more
particularly described in the Mortgage.  Upon the occurrence of an Event of
Default, the license granted to the Assignor shall be automatically and
immediately revoked without notice to the Assignor.  Upon the revocation of such
license the Assignee may at its option exercise its rights under Chapter 64 of
the Texas Property Code to give Tenants a written notice (a “Tenant Notice”)
requesting the Tenants to pay all Rents and other amounts due under the Leases
directly to Assignee and to perform any of the Tenants’ respective obligations
under the Leases for the benefit of Assignee.  




5.

Assignee’s Powers and Rights.  At any time during the term of the Note or the
Mortgage, Assignee may, at its option upon or after an Event of Default and
after giving a Tenant Notice in accordance with applicable law, receive and
collect all of the Rents as they become due.  Assignee shall thereafter continue
to receive and collect all of the Rents, as long as Assignee deems such receipt
and collection to be necessary or desirable, in Assignee’s sole discretion.




Assignor hereby irrevocably appoints Assignee its true and lawful attorney,
coupled with an interest, with full power of substitution and with full power
for Assignee in its own name and capacity or in the name and capacity of
Assignor, from and after the occurrence of an Event of Default and after the
giving of a Tenant Notice in accordance with applicable law, to demand, collect,
receive and give complete acquittance for any and all Rents and at Assignee’s
discretion to file any claim or take any other action or proceeding and make any
settlement of any claims, either in its own name or in the name of Assignor or
otherwise, which Assignee may deem necessary or desirable in order to collect
and enforce the payment of the Rents.  Subject to Chapter 64 of the Texas
Property Code, Tenants are hereby expressly authorized and directed to pay all
Rents and any other amounts due Assignor pursuant to the Leases or otherwise, to
Assignee, or such nominee as Assignee may designate in a Tenant Notice delivered
to such Tenants, and the Tenants are expressly relieved of any and all duty,
liability or obligation to Assignor with respect to all payments so made.




From and after the occurrence of an Event of Default and after the giving of a
Tenant Notice in accordance with applicable law, Assignee is hereby vested with
full power to use all measures, legal and equitable, deemed by Assignee
necessary or proper to enforce this Assignment and to collect the Rents assigned
hereunder, including the right of Assignee or its designee to enter upon the
Premises, or any part thereof, with or without force and with or without process
of law and take posses­sion of all or any part of the Premises together with all
personal property, fixtures, documents, books, records, papers and accounts of
Assignor relating thereto, and may exclude the Assignor, its agents and
servants, wholly therefrom.  Assignor herein grants full power and authority to
Assignee to exercise all rights, privileges and powers herein granted at any and
all times after the occurrence of an Event of Default and after the giving of a
Tenant Notice in accordance with applicable law, without further notice to
Assignor, with full power to use and apply all of the Rents and other income
herein assigned to the payment of the costs of managing and operating the
Premises and of any indebtedness or liability of Assignor to Assignee,
including, but not limited to, the payment of taxes, special assessments,
insurance premiums, damage claims, the costs of maintaining, repairing,
rebuilding and restoring the improvements on the Premises or of making the same
rentable, reasonable attorneys’ fees incurred in connection with the enforcement
of this Assignment, and of principal and interest payments due (and all other
amounts due under the Mortgage) from Assignor to Assignee on the Note and the
Mortgage, all in such order as Assignee may determine.  Assignee shall be under
no obligation to exercise or prosecute any of the rights or claims assigned to
it hereunder or to perform or carry out any of the obligations of the lessor
under any of the Leases and does not assume any of the liabilities in connection
with or arising or growing out of the covenants and agreements of Assignor in
the Leases.   It is further understood that this Assignment shall not operate to
place responsibility for the control, care, management or repair of the
Premises, or parts thereof, upon Assignee, nor shall it operate to make Assignee
liable for the performance of any of the terms and conditions of any of the
Leases, or for any waste of the Premises by any Tenant or any other person, or
for any dangerous or defective condition of the Premises or for any negligence
in the management, upkeep, repair or control of the Premises resulting in loss
or injury or death to any Tenant, licensee, employee or stranger.  If Assignor
shall fail to pay, perform or observe any of its covenants or agreements
hereunder, Assignee may pay, perform or observe the same and collect the cost
thereof from Assignor all as more fully provided in the Mortgage.




6.

Assignee Not Liable; Indemnification.  Anything contained herein or in any of
the Leases to the contrary notwithstanding:  (a) Assignor shall at all times
remain solely liable under the Leases to perform all of the obligations of
Assignor thereunder to the same extent as if this Assignment had not been
executed; (b) neither this Assignment nor any action or inaction on the part of
Assignor or Assignee shall release Assignor from any of its obligations under
the Leases or constitute an assumption of any such obligations by Assignee; and
(c) Assignee shall not have any obligation or liability under the Leases or
otherwise by reason of or arising out of this Assignment, nor shall Assignee be
required or obligated in any  manner to make any payment or perform any other
obligation of Assignor under or pursuant to the Leases, or to make any inquiry
as to the nature or sufficiency of any payment received by Assignee, or to
present or file any claim, or to take any action to collect or enforce the
payment of any amounts which have been assigned to Assignee or to which it may
be entitled at any time or times.  Assignor shall and does hereby agree to
indemnify Assignee and hold Assignee harmless from and against any and all
liability, loss or damage which Assignee may or might incur, and from and
against any and all claims and demands whatsoever which may be asserted against
Assignee, in connection with or with respect to the Leases or this Assignment,
whether by reason of any alleged obligation or undertaking on Assignee’s part to
perform or discharge any of the covenants or agreements contained in the Leases
or otherwise.  Should Assignee incur any such liability, loss or damage in
connection with or with respect to the Leases or this Assignment, or in the
defense of any such claims or demands, the amount thereof, including costs,
expenses and attorneys’ fees, shall be paid by Assignor to Assignee immediately
upon demand, together with interest thereon from the date of advancement at the
Default Rate (as defined in the Note) until paid.




7.

Mortgage Foreclosure.  Upon foreclosure of the lien and interest of the Mortgage
and sale of the Premises pursuant thereto, or delivery and acceptance of a deed
in lieu of foreclosure, all right, title and interest of Assignor in, to and
under the Leases shall thereupon vest in and become the absolute property of the
purchaser of the Premises in such foreclosure proceeding, or the grantee in such
deed, without any further act or assignment by Assignor.  Nevertheless, Assignor
shall execute, acknowledge and deliver from time to time such further
instruments and assurances as Assignee may require in connection therewith and
hereby irrevocably appoints Assignee the attorney-in-fact of Assignor in its
name and stead to execute all appropriate instruments of transfer or assignment,
or any instrument of further assurance, as Assignee may deem necessary or
desirable, and Assignee may substitute one or more persons with like power,
Assignor hereby ratifying and confirming all that its said attorney or such
substitute or substitutes shall lawfully do by virtue hereof.




8.

Non-Waiver.  Waiver or acquiescence by Assignee of any default by the Assignor,
or failure of the Assignee to insist upon strict performance by the Assignor of
any covenants, conditions or agreements in this Assignment, shall not constitute
a waiver of any subsequent or other default or failure, whether similar or
dissimilar.




9.

Rights and Remedies Cumulative.  The rights and remedies of Assignee under this
Assignment are cumulative and are not in lieu of, but are in addition to any
other rights or remedies which Assignee shall have under the Note, Mortgage, or
any other Loan Document, or at law or in equity.




10.

Severability.  If any term of this Assignment, or the application thereof to any
person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Assignment, or the application of such term to persons or
cir­cumstances other than those as to which it is invalid or unenforce­able,
shall not be affected thereby, and each term of this Assignment shall be valid
and enforceable to the full extent permitted by law.




11.

Notices.  



(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder  (“Notices”), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices; provided, however, that Notices given in respect of
Chapter 64 of the Texas Property Code shall be given in compliance with such
Chapter 64.




(b)

All Notices shall be deemed given and effective upon the earlier to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (a)(iii) above.  All Notices shall be addressed to the following
addresses:




Assignor:

Hartman Bent Tree Green, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO

 

With a copy to:

Hartman Bent Tree Green, LLC

c/o Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Katherine N. O’Connell, General Counsel




Assignee:

Security Life of Denver Insurance Company

c/o Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia  30327-4349

Attention: Mortgage Loan Servicing Department




and to:

Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Real Estate Law Department




With a copy to:

Bryan Cave LLP

One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Johnny D. Latzak, Jr., Esq.




or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.




12.

Heirs, Successors and Assigns.  The terms “Assignor” and “Assignee” shall be
construed to include the respective heirs, personal representatives, successors
and assigns of Assignor and Assignee.  The gender and number used in this
Assignment are used as a reference term only and shall apply with the same
effect whether the parties are of the masculine or feminine gender, corporate or
other form, and the singular shall likewise include the plural.




13.

Amendment.  This Assignment may not be amended, modified or changed nor shall
any waiver of any provisions hereof be effective, except only by an instrument
in writing and signed by the party against whom enforcement of any waiver,
amendment, change, modification or discharge is sought.




14.

Captions.  The captions or headings preceding the text of the Paragraphs of this
Assignment are inserted only for convenience of reference and shall not
constitute a part of this Assignment, nor shall they in any way affect its
meaning, construc­tion or effect.




15.

Termination of Assignment.  Upon payment in full of the indebtedness described
in Paragraph 2, this Assignment shall terminate and be void and of no force or
effect, and Assignee shall release its lien and security interest on the Rents
and Leases without costs or expenses to Assignee, Assignor hereby agreeing to
reimburse Assignee for such costs and expenses.




16.

Choice of Law.  THE VALIDITY AND INTERPRETATION OF THIS ASSIGNMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS (EXCLUDING CONFLICTS OF LAWS RULES) OF THE
STATE OF TEXAS.




17.

Event of Default.  As used herein, “Event of Default” means the failure of
Assignor to comply with any term or provision of this Assignment within the time
specified herein or the occurrence of an event which constitutes an Event of
Default as defined in the Note, the Mortgage, or any of the other Loan
Documents.  Any Event of Default hereunder shall constitute an Event of Default
under each and all of the other Loan Documents.




18.

Exculpatory.  The liability of Assignor personally to pay the Note or any
interest that may accrue thereon, or any indebtedness or obligation accruing or
arising hereunder is limited to the extent set forth in the Note.




19.

Integration.  This Assignment, together with the other Loan Documents,
constitutes the entire agreement between the parties hereto pertaining to the
subject matters hereof and supersedes all negotiations, preliminary agreements
and all prior or contemporaneous discussions and understandings of the parties
hereto in connection with the subject matters hereof.




20.

Time of Essence.  Time is of the essence in the performance of this Assignment.




21.

WAIVER OF JURY TRIAL.  THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR
ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.




6359030.1




 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








2

[ASSIGNMENT OF RENTS AND LEASES]

Voya No. 29056




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of the
date first above written, and acknowledges receipt of a copy hereof at the time
of execution.




 

HARTMAN BENT TREE GREEN, LLC, a Texas limited liability company

 




By:   Hartman Income REIT Management, Inc.,
a Texas corporation, Manager










By:

   Allen R. Hartman, President







STATE OF TEXAS

§

§

COUNTY OF ___________

§

Before me, ___________________________, a Notary Public in and for said County
and State, on this day personally appeared Allen R. Hartman, known to me (or
proved to me on the oath of ______________________ or through
________________________ [description of identity card or other document]) to be
the President of Hartman Income REIT Management, Inc., a Texas corporation, the
manager of HARTMAN BENT TREE GREEN, LLC, a Texas limited liability company,
whose name is subscribed to the foregoing instrument and acknowledged to me that
he/she executed the same for the purposes and consideration therein expressed.  

Given under my hand and seal of office this ____ day of _______________, 2014.







[AFFIX NOTARIAL SEAL]

Notary Public in and for

Printed Name:

My Commission Expires:











S-1

[ASSIGNMENT OF RENTS AND LEASES]

Voya No. 29056




--------------------------------------------------------------------------------







EXHIBIT A




Legal Description

















[ASSIGNMENT OF RENTS AND LEASES]

Voya No. 29056


